Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted April 6, 2022, wherein claims 1, 20, 23, 31, and 38 are amended, claim 24 is canceled, and new claims 49-51 are introduced.  This application is a national stage application of PCT/IB2017/056034, filed September 29, 2017, which claims benefit of provisional application 62/402921, filed September 30, 2016.
Claims 1, 10-13, 18, 20, 21, 23, 25, 31, 32, 36, 38, 39, 43-45, and 49-51 are pending in this application.
Claims 1, 10-13, 18, 20, 21, 23, 25, 31, 32, 36, 38, 39, 43-45, and 49-51 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted April 6, 2022, with respect to the rejection of claims 1, 10-13, 18, 26, 27, 31, 32, 36, 38, 39, and 43 under 35 USC 103 for being obvious over Mathias et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been specifically amended to require that the composition being administered is a complex.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 6, 2022, with respect to the rejection of claims 44 and 45 under 35 USC 103 for being obvious over Mathias et al. in view of Meinicke et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been specifically amended to require that the composition being administered is a complex.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 6, 2022, with respect to the rejection of claims 20, 21, 23, and 24 under 35 USC 103 for being obvious over Mathias et al. in view of Mylari et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been specifically amended to require that the composition being administered is a complex.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 6, 2022, with respect to the rejection of claim 25 under 35 USC 103 for being obvious over Mathias et al. in view of Mylari et al. in view of Mylari et al. ‘259, has been fully considered and found to be persuasive to remove the rejection as the claims have been specifically amended to require that the composition being administered is a complex.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12, 31, 36, 38, 43, and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al. (PCT international publication WO2011/051974, reference of record in previous action)
	The claimed invention is directed to a method of “inhibiting GPBP kinase activity” in a subject suffering from hyperglycemia, diabetes, and/or proteinuria comprising administering to the subject a metformin lysinate complex.  The claims and specification do not specifically define what is meant by a complex of metformin and lysine, so the claims are given their broadest reasonable interpretation consistent with the art.  According to Brittanica.com (Reference included with PTO-892) the term “complex” in chemistry refers to a substance formed by association of two simpler molecules by chemical forces dependent on the specific properties of their structures rather than simply physical association.  Claims 31, 38, and 43 are directed to methods of treating subjects suffering from hyperglycemia and related conditions comprising administering to the subject the complex of claim 1.
	Reddy et al. discloses a co-crystal of metformin with at least one alpha-amino acid, reasonably considered to be a complex of metformin with the amino acid. (p. 5 fourth paragraph) Alpha amino acids can include for example lysine. (p. 5 sixth paragraph) These compounds can be administered in a therapeutically effective amount, in a therapeutic dosage form, with an appropriate pharmaceutically acceptable carrier. (p. 6 fourth paragraph) Specific conditions treatable using these compounds include metabolic syndrome, hypoglycemia, hypertension, and diabetes type II. (p. 7 fourth paragraph)
Regarding claim 49, this claim merely requires that an association constant calculated by a particular program has a certain value.  Because this claim refers only to the result of a theoretical calculation, it does not depend on anything other than the identities of metformin, lysine, and the program being used, and is an inherent property of the combination of metformin and lysine.  Regarding claim 50, this claim refers merely to a change in the NMR chemical shift of the alpha proton of lysine, without further defining the conditions under which this chemical shift is observed.  Looking to the specification (p. 70 paragraphs 348-349, p. 121 paragraphs 544-547 as originally filed) the proton NMR spectrum was run as a solution in deuterated water, using titration of lysine with various concentrations of metformin.  This limitation therefore appears to refer not to a particular spectroscopic property of a particular substance but rather to an inherent property of aqueous solutions containing both metformin and lysine.  Regarding claim 51, according to p. 125 paragraph 558 of the specification as originally filed, complexes of metformin with various different amino acids have the required stability conditions.
Therefore Reddy et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 18, 32, 39, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. as applied to claims 1, 10-12, 26, 31, 38, 43, and 49-51 above, and further in view of Meinicke et al. (US pre-grant publication 2012/0219623, of record in previous action)
	The disclosure of Reddy et al. is discussed above.  Reddy et al. does note disclose a therapeutic method wherein the condition being treated includes proteinuria, or wherein an additional active agent is administered to the subject.
	Meinicke et al. discloses a method comprising administering a DPP-IV inhibitor and metformin to a patient suffering from diabetes to treat and slow the progression of diabetes and diabetic complications. (p. 1 paragraphs 14-15) Diabetic complications which can be affected in this way include proteinuria. (p. 3 paragraph 31)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the metformin composition described by Reddy et al. along with a DPP-IV inhibitor for the treatment of proteinuria.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Meinicke et al. discloses that metformin can be used as a component of a therapy which can affect diabetic complications including proteinuria.
	With respect to the dosage of from 100mg to 2.4g described in instant claims 13, 32, 39, and 45, Meinicke et al. discloses particularly preferred doses of 250, 500, 625, 750, 850, and 1000 mg. (p. 5 paragraph 57) Considering that a metformin-lysine salt as described by Reddy et al. has a molecular weight of about 275 compared to about 129 for metformin free base, these doses of metformin would correspond to about 533mg to 2130mg of the salt, falling within the claimed range.
	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted April 6, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Reddy does not disclose the claimed metformin lysinate complex, but rather discloses a co-crystal that is allegedly different from a complex as required by the claims.  However, as discussed in the rejection under 35 USC 102, according to Brittanica.com (Reference included with PTO-892) the term “complex” in chemistry refers to a substance formed by association of two simpler molecules by chemical forces dependent on the specific properties of their structures rather than simply physical association.  As described by Yadav et al. (Reference include with PTO-892) co-crystals are multi-component crystals based on hydrogen bonding interactions. (p. 360 left column second paragraph) A co-crystal, as understood in the art, meets the aforementioned definition of a complex, as it results from the association of two simpler molecules by interactions based on the specific structure of the molecules.  Therefore metformin amino acid co-crystals as described by Reddy fall within the scope of the claimed complexes.  As written the claims do not require that the complex possess any specific properties, such as a particular melting point, x-ray powder diffraction spectrum, or solid-state NMR spectrum, that could differentiate it from the co-crystals produced by the method described by Reddy.  While new claim 50 does make mention of the NMR signal of the alpha proton of lysine, as discussed previously the specification appears to describe the NMR measurements as applying to measurements of aqueous solutions of metformin and lysine, rather than to any solid complex that could theoretically have multiple different polymorphic forms.  In short the claims as written are not specific to one particular complex of metformin and lysine, and therefore are interpreted as being infringed by co-crystals as described by Reddy.  The specific complexation constant and NMR properties recited in claims 49 and 50 and described in the specification appear to refer to inherent properties of aqueous solutions of metformin and lysine, and refer not to properties of a specific physical form of this complex but to the result of dissolving any mixture of metformin and lysine in water.
Applicant also reiterates the previous argument that Reddy describes only preparing cocrystals with alanine and leucine.  However as discussed in the previous office action, the third paragraph of the summary of the invention on p. 5 of Reddy describes co-crystals with a large number of amino acids including lysine.  Given the breadth of complexes falling within the scope of the present claims, these complexes are anticipated by the mention of co-crystals with lysine by Reddy, regardless of whether they are described as being made by the same method.
For these reasons the rejections are deemed proper and made FINAL.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 depends from claim 1 which is a method of treatment comprising administering a specific pharmaceutical composition to a subject.  However dependent claim 51 introduces the further limitation that the composition can be effectively administered after storage for three months under certain conditions.  Because this further limitation describes storing the composition under certain conditions it is unclear whether it is intended to specifically require a step of storing the composition prior to administering it, or whether it merely recites an inherent property of the composition being administered.  Therefore the actual scope of this claim is unclear, rendering it indefinite.

Conclusion
Claims 1, 10-13, 18, 31, 32, 36, 38, 39, 43-45, and 49-51 are rejected.  Claims 20, 21, 23, and 25 are seen to be allowable.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/3/2022